COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Paul E. Archie v. Melisa Gomez: MHMRA Herman Memorial
                          Hospital

Appellate case number:    01-18-01089-CV

Trial court case number: 2016-74085

Trial court:              165th District Court of Harris County

       Appellant, Paul E. Archie, has filed a motion asserting that he has not received a copy of
the appellee’s brief and requests that a copy of the appellee’s brief be provided. The motion is
GRANTED. Appellee is ORDERED to forward a second copy of its brief to appellant by first-
class mail.


       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman_____
                    Gordon Goodman, Acting individually


Date: August 13, 2019